DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PETER JAY on 28 July 2022.

The application has been amended as follows: 
Please AMEND claims 3-13 as follows.

Claim 3. A method for producing [[a]] the metal gasket according to claim 1 
wherein the method comprises:
plastic working of a material [[the]] a composition consisting of, in terms of % by mass, C: 0.10% or less, Si: 1.0% or less, Mn: 2.0% or less, P: 0.04% or less, S: 0.01% or less, Ni: 25.0% to 60.0%, Cr: 10.0% to 20.0%, one or both of Mo and W satisfying Mo+W/2: 0.05% to 5.0%, Al: 1.6% to 3.0%, Ti: 1.5% to 2.3%, Nb: 0.3% to 2.5%, V: 1.0% or less, B: 0.001% to 0.015%, Mg: 0.0005% to 0.01%, wherein S/Mg: 1.0 or less, N: 0.01% or less, O: 0.005% or less, Zr: 0.4% or less, REM: 0.1% or less, total content of Ag, Sn, Pb, As, and Bi: 0.01% or less, a remainder consisting of Fe and unavoidable impurities, into a a plate having a thickness of 1 mm or less by performing cold rolling on the material; and 
performing a process of forming the material into [[a]] the metal gasket, wherein the metal gasket has average equivalent circle diameter of 25 nm or greater is not present in an austenite matrix.

Claim 4. The method for producing [[a]] the metal gasket according to claim 3,
wherein the precipitate γ′ phase has an average equivalent circle diameter of smaller than 20 nm.

Claim 5. The method for producing [[a]] the metal gasket according to claim 3, further comprising performing a solution treatment on the

Claim 6. The method for producing [[a]] the metal gasket according to claim 3, further comprising performing a solution treatment on the metal gasket 

Claim 7. The method for producing [[a]] the metal gasket according to claim 3, further comprising performing an aging treatment on the metal gasket 

Claim 8. The method for producing [[a]] the metal gasket according to claim 4, further comprising performing a solution treatment on the 
Claim 9. The method for producing [[a]] the metal gasket according to claim 4, further comprising performing a solution treatment on the metal gasket 

Claim 10. The method for producing [[a]] the metal gasket according to claim 5, further comprising performing a solution treatment on the metal gasket 

Claim 11. The method for producing [[a]] the metal gasket according to claim 4, further comprising performing an aging treatment on the metal gasket s

Claim 12. The method for producing [[a]] the metal gasket according to claim 5, further comprising performing an aging treatment on the metal gasket 

Claim 13. The method for producing [[a]] the metal gasket according to claim 6, further comprising performing an aging treatment on the metal gasket 


Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely product claims 1-2, require a metal gasket having specific compositional ranges for its closed group of constituent element wherein the metal gasket has a metal structure in which a precipitate γ′ phase having an average equivalent circle diameter of 25 nm or greater is not present in an austenite matrix.
The prior art of record, JP 2014-047409 A of Omura and its English machine translation (JP’409) teaches {abstract, [0029]-[0053]} “an austenitic stainless steel for high-pressure hydrogen gas having a tensile strength of 1,150 MPa or more”. However, the prior art teaches that its steel has a composition wherein the content of Ti is 2.5 to 4.5 mass% while instant claims require a Ti content of 1.5 to 2.3 mass%. The prior art further elaborates “[0035] Ti is an important element in the present invention as an element which causes fine γ ′ phase [cubic Ni 3 (Ti, Al)] to be precipitated by aging treatment and which acts to increase the strength of steel. However, when the content of Ti is less than 2.5%, the amount of precipitation of γ ′ phase is insufficient, and a desired high strength cannot be obtained. On the other hand, when the content is more than 4.5% by weight, hot workability is remarkably lowered, and therefore, the upper limit is set to 4.5%.” Therefore, instant claims are distinct from the prior art of record.  Claims 3-13 are directed to the process of making the allowable product and thereby also distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733